Exhibit SUBSIDIARIES OF THE COMPANY Name of the Entity State of Incorporation Mercury Casualty Company California Mercury Insurance Company California Mercury Insurance Company of Illinois Illinois Mercury National Insurance Company Illinois Mercury Insurance Company of Georgia Georgia Mercury Indemnity Company of Georgia Georgia Mercury Insurance Company of Florida Florida Mercury Indemnity Company of America Florida California Automobile Insurance Company California California General Underwriters Insurance Company, Inc. California Concord Insurance Services, Inc. Texas Mercury Insurance Services, LLC California Mercury County Mutual Insurance Company* Texas American Mercury Insurance Company Oklahoma American Mercury Lloyds Insurance Company* Texas Mercury Select Management Company, Inc. Texas American Mercury MGA, Inc. Texas Mercury Group Inc. Florida Auto Insurance Specialists, LLC California AIS Management, LLC California PoliSeek AIS Insurance Solutions, Inc. Illinois *Controlled by Mercury General Corporation
